Case 2:20-cv-02840-PSG-PVC Document 11 Filed 07/16/20 Page 1 of 2 Page ID #:30

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-2840 PSG (PVC)                                   Date: July 16, 2020
 Title           Ricco Dujuan Tucker v. John Doe No. 1, et al.




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                  Marlene Ramirez                                         None
                   Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiff:                Attorneys Present for Defendants:
                     None                                              None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
              MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
              THIS ACTION BE DISMISSED FOR FAILURE TO
              PROSECUTE

       On February 27, 2020, Plaintiff Ricco Dujuan Tucker, a pre-trial detainee
 proceeding pro se, filed a civil rights complaint in the Southern District of California
 pursuant to 42 U.S.C. § 1983. (“Complaint,” Dkt. No. 1). The case was transferred to
 the Central District on March 27, 2020. (Dkt. No. 4).

         On June 2, 2020, the Court issued a Memorandum and Order Dismissing
 Complaint with Leave to Amend due to various pleading defects. (“ODLA,” Dkt. No.
 10). Plaintiff was required to file either an amended complaint or a notice of intention to
 stand on defective complaint by July 2, 2020 if he still wished to pursue this action. (See
 id. at 14). The Court expressly warned Plaintiff that the failure to file either an amended
 complaint or a notice of intention to stand on defective complaint by the Court’s deadline
 would result in a recommendation that this action be dismissed with prejudice for failure
 to prosecute. (See id. at 14-15). The deadline has expired and Plaintiff has failed to file
 either document; nor has he requested an extension of time in which to do so.




 CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-02840-PSG-PVC Document 11 Filed 07/16/20 Page 2 of 2 Page ID #:31

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-2840 PSG (PVC)                            Date: July 16, 2020
 Title           Ricco Dujuan Tucker v. John Doe No. 1, et al.


         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within twenty-one (21)
 days of the date of this Order, why the Magistrate Judge should not recommend that this
 action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
 Order by filing either: (1) a First Amended Complaint, curing the deficiencies of the
 initial Complaint; (2) a Notice of Intention to Stand on Defective Complaint; or (3) a
 declaration under penalty of perjury stating why he is unable to do so.

         If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
 dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
 Dismissal form is attached for Plaintiff’s convenience. Plaintiff is again warned that
 the failure to timely file a response to this Order will result in a recommendation that this
 action be dismissed with prejudice for failure to prosecute and obey court orders pursuant
 to Federal Rule of Civil Procedure 41(b).

        The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
 his address of record.

         IT IS SO ORDERED.




                                                                                          00:00
                                                                 Initials of Preparer      mr



 CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
